Per Curiam.
The defendant, Eichard Blechsehmidt, a licensed chiropractor, was convicted before the First District Court of Jersey City of a violation of Pamph. L. 1921, p. 702, § 10, of the practice of medicine and surgery without a license. The penalty of $200 was imposed. The acts complained of done by the defendant are not in dispute. In fact, they are admitted by the defendant as true. The only problem, therefor, for solution is, whether the defendant, as a licensed chiropractor, has the legal right by virtue of his license to commit the acts complained of by the complainant. Pamph. L. 1920, ck. 4, p. 15, defines the practice of chiropractic. By the terms of that statute the practice of chiropractic is limited to the manipulation of the body and spinal column by hand. The acts done by the defendant, speaking generally, were the use of a machine called a concusser, light to shine in the eye, which was connected with an electric current.
*683The question involved in this case has been substantially decided by this court in several cases. So far, in this court, it is not an open question, but is controlled by such cases as State Board of Medical Examiners of New Jersey v. De Young, 6 N. J. Mis. R. 231, and the State Board of Medical Examiners v. Livesey, Ibid. 177, now on appeal in the Court of Errors and Appeals, May term, 1928.
The judgment of the First District Court of New Jersey is affirmed.